Citation Nr: 1440022	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disorder (claimed as back problems).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from January 1980 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in November 2009.

In March 2013, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the case for additional development of the record.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The currently demonstrated low back disability manifested by degenerative changes is shown as likely as not to be due to an injury sustained during service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low back disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the service treatment records show that the Veteran complained of having back pain in November 1977 during his first period of service and again in August 1985 during the second.  

In August 1985, the Veteran reported having had back pain for six years after falling on his arms in 1979.  The service treatment records showed that there was no radicular pain.  The examination was normal, and the x-rays studies were normal.  He was treated with exercises.  At his separation examination performed in February 1986, the Veteran did not indicate that he had lower back pain.  

In an August 2009 statement, the Veteran asserted that, after his fall that resulted in any injury to his shoulder, he began to have problems with his lower back.  He reported that walking on long trips with his backpack during training might have caused his lower back problem to get worse.  He remembered having pain in his lower back that caused him not to be able to get out of bed.  He stated that he currently still had problems with his lower back and was at times still unable to get out of bed.

The Veteran was afforded a VA examination in September 2009 and stated that he had had back pain off and on since he fell in service.  He reported having flare-ups about once a year that would last a few days and then improve with rest and medications.  He indicated that heavy lifting aggravated his back, but denied having any night pain, bowel, bladder or erection problems.  He had no leg symptoms, but did not use a brace or other aids.  He took an occasional muscle relaxant for the back and had no side effects from the medication.  He reported just recently starting physical therapy for the back, but not having surgery, injections or any incapacitating events.  He never had an MRI or a CT scan.  

The X-ray studies of the lumbar spine done in March 2009 show a normal alignment, but there is some mild posterior disc space narrowing at L5-S1 and the remainder of the intervertebral disc spaces are preserved.  Vertebral body heights were maintained as there are some minimally small anterior osteophytes throughout the spine.  There was no spondylosis or spondylolisthesis.  There is minimal facet hypertrophy at L5-S1.

The examiner noted that the Veteran reported having a history of recurrent lower back pain that improved with rest and medication.  After performing an examination and reviewing x-ray studies, the examiner opined that the Veteran's condition was basically normal for a 52 year old male.  No diagnosis was made.

During the March 2013 hearing, the Veteran testified about receiving treatment from two private doctors after service.  He noted losing track of the medical records from the first doctor, but added that the second doctor's records had been included in the claims file.  These records showed that he complained of back pain back to June 1997. 

In July 2009, the second doctor provided a statement that the Veteran had complaints of recurrent low back pain at least since June 1997 and had been treated off and on since that time.  The Veteran had also been seen by orthopaedics for the pain.

The Veteran was afforded another VA examination in April 2014.  The examiner opined that the Veteran's condition was not linked to service.  The rationale was that there was no evidence of significant trauma to the back related to the Veteran's fall and shoulder dislocation during service.  He noted that, while the Veteran had pain in the back, there was no evidence of consistent low back pain or treatment for his back in service.  He reported that x-ray studies showed degenerative joint and disc disease consistent with the normal progression of arthritis.  The examiner considered aging and genetic predisposition were the major factors to impact the onset of degenerative disc disease in the lumbar spine.  

In April 2014, the second doctor provided another statement that the Veteran had had a chronic low back pain issue for over 20 years, seemingly related to a fall he sustained while serving in the military.  The doctor stated that he continued to follow and treat the Veteran's low back pain condition.

First, there is shown to be current disability manifested by degenerative changes of the low back.  See 38 C.F.R. §§ 3.385, 3.303 (2013).  Second, there is documentation showing an in-service injury.  See 38 C.F.R. § 3.303.  

Finally, there is possibility that there is a relationship between the two.  See 38 C.F.R. § 3.303.  The Board has considered the Veteran's testimony that he injured his back during service and has had recurrent back pain thereafter.  The Veteran is competent to report as to the symptoms he experiences, such as low back pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

To the extent that the Veteran now asserts having low back pain that began with his fall in service, the Board finds his lay statements to be credible and sufficient to provide a basis for linking the onset of the claimed condition to service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While the opinion of the VA examiners weigh against the claim, the Board finds the opinions to be of limited probative value to the extent that the examiner did not fully assess the Veteran's credible assertions that he had recurrent pain since the injury during service and received medical attention for the condition shortly after service.   

Moreover, there is other medical evidence to establish that the Veteran had experienced low back pain since 1997 with a history only noting an injury during service.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current low back disability manifested by degenerative changes as likely as not is due to an injury incurred in service.

In resolving all reasonable doubt in the Veteran's favor, service connection for low back degenerative changes is warranted



ORDER

Service connection for low back degenerative changes is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


